Case 2:18-cv-00491-JRG-RSP Document 17-5 Filed 04/19/19 Page 1 of 11 PageID #: 156




                            Exhibit E
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                 Case 3:18-cv-00360-WHA
                                                                                                     Document
                                                                                                         Document
                                                                                                              17-5 164-2
                                                                                                                    Filed 04/19/19
                                                                                                                           Filed 02/01/19
                                                                                                                                     Page 2Page
                                                                                                                                            of 111 PageID
                                                                                                                                                   of 10 #: 157



                                                                             1
                                                                             2
                                                                             3
                                                                             4
                                                                             5
                                                                             6                            IN THE UNITED STATES DISTRICT COURT
                                                                             7
                                                                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                             8
                                                                             9
                                                                            10   UNILOC USA, INC.; and UNILOC                                   No. C 18-00360 WHA
                                                                                 LUXEMBOURG, S.A.,                                              No. C 18-00363 WHA
                                                                            11                                                                  No. C 18-00365 WHA
United States District Court




                                                                                                Plaintiffs,                                     No. C 18-00572 WHA
                               For the Northern District of California




                                                                            12     v.
                                                                            13                                                                  ORDER ON MOTION TO
                                                                                 APPLE INC.,                                                    DISMISS AND MOTION
                                                                            14                                                                  TO JOIN PARTY
                                                                                                Defendant.
                                                                            15                                                /

                                                                            16                                           INTRODUCTION
                                                                            17          Defendant accused infringer in four related patent infringement actions moves to dismiss
                                                                            18   on the basis that plaintiffs lack standing. Plaintiffs move to join a new patentee to cure any
                                                                            19   jurisdictional defect. For the reasons stated below, the motion to dismiss is DENIED and the
                                                                            20   motion to join is GRANTED.
                                                                            21                                             STATEMENT
                                                                            22          In the four above-captioned actions, plaintiffs Uniloc Luxembourg, S.A., and Uniloc
                                                                            23   USA, Inc., asserted multiple claims for patent infringement against defendant Apple Inc. in
                                                                            24   2017. The instant motions involve a complicated series of transactions plaintiffs used to
                                                                            25   allocate their rights in the patents-in-suit. Apple contends that these transactions left no
                                                                            26   plaintiff with constitutional standing and thus moves to dismiss for lack of subject-matter
                                                                            27   jurisdiction. The relevant facts are as follows.
                                                                            28          Each of these waning patents issued long ago to non-party Hewlett-Packard Enterprise
                                                                                 Development Company LP (“HP”). On May 16, 2017, HP assigned them to Uniloc
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                 Case 3:18-cv-00360-WHA
                                                                                                     Document
                                                                                                         Document
                                                                                                              17-5 164-2
                                                                                                                    Filed 04/19/19
                                                                                                                           Filed 02/01/19
                                                                                                                                     Page 3Page
                                                                                                                                            of 112 PageID
                                                                                                                                                   of 10 #: 158



                                                                             1   Luxembourg. Ten days later, Uniloc Luxembourg granted an exclusive license to Uniloc USA.
                                                                             2   On that very day (and through August 2, 2017), both Uniloc Luxembourg and Uniloc USA
                                                                             3   together filed the above-captioned actions against Apple in the Eastern District of Texas, only
                                                                             4   to have their suits transferred here (Dkt. Nos. 38, 120, 134-15, 134-16).1
                                                                             5               Discovery herein revealed two sets of further problematic transactions.
                                                                             6               The first set centered on loan agreements with non-party lender Fortress Credit Co LLC.
                                                                             7   In December 2014, plaintiffs entered into two relevant agreements with Fortress in order to
                                                                             8   finance their litigation offensives. Specifically, plaintiffs and Fortress entered into (1) a
                                                                             9   Revenue Sharing and Note and Warrant Purchase Agreement (“Revenue Sharing Agreement”),
                                                                            10   and (2) a Patent License Agreement (“Fortress License”). Plaintiffs also granted Fortress a
                                                                            11   security interest in plaintiffs’ patents so that Fortress might protect itself in case plaintiffs
United States District Court
                               For the Northern District of California




                                                                            12   underperformed on the contract. The Revenue Sharing Agreement was later amended three
                                                                            13   times, with the final amendment occurring on May 15, 2017 (Dkt. Nos. 134-7, 134-8, 134-12).
                                                                            14               The Revenue Sharing Agreement listed various “Events of Default,” such as target
                                                                            15   revenue amounts for plaintiffs. The Fortress License granted Fortress the right to, inter alia,
                                                                            16   sublicense plaintiffs’ patents. Fortress’s right to use the license, however, could only be used
                                                                            17   upon an event of default (Dkt. No. 134-8 § 2.1).
                                                                            18               The second set of problematic transactions involved another non-party — Uniloc 2017
                                                                            19   LLC (yet another Uniloc entity). On May 3, 2018, plaintiffs terminated the license between
                                                                            20   Uniloc Luxembourg and Uniloc USA. That same day, Uniloc Luxembourg also assigned the
                                                                            21   patents-in-suit to Uniloc 2017 (Dkt. Nos. 134-14, 135-15).
                                                                            22               Uniloc 2017 subsequently entered into two relevant licensing agreements with (1)
                                                                            23   Uniloc USA, and (2) Uniloc Licensing USA LLC. These licenses granted Uniloc USA and
                                                                            24   Uniloc Licensing only the exclusive right to sue on the patents-in-suit: Uniloc USA was given
                                                                            25   the right to sue with respect to pre-existing litigation matters and Uniloc Licensing was given
                                                                            26   the right to sue with respect to all other litigation matters. Uniloc 2017 also granted non-party
                                                                            27
                                                                            28           1
                                                                                             The docket numbers referenced herein relate to Case No. C 18-00360 WHA. All record citations
                                                                                 herein are to the unredacted versions of the documents cited.

                                                                                                                                         2
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                 Case 3:18-cv-00360-WHA
                                                                                                     Document
                                                                                                         Document
                                                                                                              17-5 164-2
                                                                                                                    Filed 04/19/19
                                                                                                                           Filed 02/01/19
                                                                                                                                     Page 4Page
                                                                                                                                            of 113 PageID
                                                                                                                                                   of 10 #: 159



                                                                             1   CF Uniloc Holdings LLC rights that allegedly affected Uniloc 2017’s control of the
                                                                             2   enforcement of the patents-in-suit (Dkt. Nos. 134-18; 134-19; 134-20 § 1(a)–(c); 134-22 §
                                                                             3   4.9(b); 134-23 § 5.6(s)).
                                                                             4          Apple now moves to dismiss on two separate grounds. First, Apple contends that
                                                                             5   plaintiffs lacked standing when they filed the above-captioned actions. Specifically, Apple
                                                                             6   asserts that plaintiffs defaulted on the Revenue Sharing Agreement and thus Fortress had
                                                                             7   acquired the unfettered right to sublicense the patents-in-suit to Apple at the time of the filings,
                                                                             8   thereby undermining plaintiffs’ right to exclude. Second, Apple contends that, even assuming
                                                                             9   plaintiffs had standing when they filed suit, adding Uniloc 2017 to re-establish subject-matter
                                                                            10   jurisdiction (now that Uniloc Luxembourg indisputably lacks standing) would be futile due to
                                                                            11   licensing machinations via Uniloc 2017. This order follows full briefing and oral argument.
United States District Court
                               For the Northern District of California




                                                                            12                                               ANALYSIS
                                                                            13          1.        MOTION TO DISMISS.
                                                                            14          The question of standing is jurisdictional. Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d
                                                                            15   1538, 1551 (Fed. Cir. 1995). The party bringing the action bears the burden of establishing it
                                                                            16   has standing. Sicom Sys., Ltd. v. Agilent Techs., Inc., 427 F.3d 971, 975–96 (Fed. Cir. 2005)
                                                                            17   (citation omitted).
                                                                            18          A patent grant bestows the legal right to exclude others from making, using, selling, or
                                                                            19   offering to sell the patented invention in the United States, or importing the invention. See 35
                                                                            20   U.S.C. §§ 154, 271. “Constitutional injury in fact occurs when a party performs at least one
                                                                            21   prohibited action with respect to the patented invention that violates these exclusionary rights.”
                                                                            22   Morrow v. Microsoft Corp., 499 F.3d 1332, 1339 (Fed. Cir. 2007). Thus, “only parties with
                                                                            23   exclusionary rights to a patent may bring suit for patent infringement.” Luminara Worldwide,
                                                                            24   LLC v. Liown Electronics Co. Ltd., 814 F.3d 1343, 1347 (Fed. Cir. 2016) (citing Morrow, 499
                                                                            25   F.3d at 1339).
                                                                            26          “In the area of patent infringement, . . . if the original plaintiff lacked Article III initial
                                                                            27   standing, the suit must be dismissed, and the jurisdictional defect cannot be cured by the
                                                                            28   addition of a party with standing.” Schreiber Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d


                                                                                                                                    3
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                 Case 3:18-cv-00360-WHA
                                                                                                     Document
                                                                                                         Document
                                                                                                              17-5 164-2
                                                                                                                    Filed 04/19/19
                                                                                                                           Filed 02/01/19
                                                                                                                                     Page 5Page
                                                                                                                                            of 114 PageID
                                                                                                                                                   of 10 #: 160



                                                                             1   1198, 1203 (Fed. Cir. 2005). “[I]n order to assert standing for patent infringement, the plaintiff
                                                                             2   must demonstrate that it held enforceable title to the patent at the inception of the lawsuit.”
                                                                             3   Paradise Creations, Inc. v. UV Sales, Inc., 315 F.3d 1304, 1309 (Fed. Cir. 2003) (citing Lans v.
                                                                             4   Digital Equipment Corp., 252 F.3d 1320, 1328 (Fed. Cir. 2001) (emphasis in original).
                                                                             5                  A.      Plaintiffs Had Standing at the Time of Filing of Suits.
                                                                             6          Apple first argues that plaintiffs lacked standing at the time the above-captioned actions
                                                                             7   were filed and the district court therefore had (or has) no subject-matter jurisdiction over the
                                                                             8   actions. This contention centers on the agreements with Fortress, which Apple argues granted
                                                                             9   Fortress an unfettered right to sublicense by the time plaintiffs filed suit. This in turn, Apple
                                                                            10   asserts, undermined plaintiffs’ exclusionary rights in the patents-in-suit such that Apple’s
                                                                            11   alleged infringement caused no injury-in-fact. This order disagrees.
United States District Court
                               For the Northern District of California




                                                                            12          The premise of Apple’s assertion that Fortress had the unfettered right to sublicense the
                                                                            13   patents-in-suit (including to Apple) rests on the purported occurrence of two “events of default”
                                                                            14   that allegedly triggered Fortress’s right to practice the license (thereby rendering plaintiffs’
                                                                            15   exclusionary rights illusory). Specifically, the Revenue Sharing Agreement granted Fortress the
                                                                            16   following (Dkt. No. 134-7 § 2.8) (emphasis added):
                                                                            17             [A] non-exclusive, royalty free, license (including the right to grant
                                                                                           sublicenses) with respect to the Patents, which shall be evidenced by, and
                                                                            18             reflected in, the Patent License Agreement. . . . [And the parties] agree that
                                                                                           [Fortress] shall only use such license following an Event of Default.
                                                                            19
                                                                                        The Fortress License similarly included the following provision emphasizing the sole
                                                                            20
                                                                                 condition on which Fortress may use its license to the patents-in-suit (Dkt. No. 134-8 § 2.1)
                                                                            21
                                                                                 (emphasis added):
                                                                            22
                                                                                           Subject to the terms and conditions herein and in the Purchase Agreement,
                                                                            23             Licensor hereby grants to Licensee a non-exclusive, transferrable,
                                                                                           sub-licensable, divisible, irrevocable, fully paid-up, royalty-free, and
                                                                            24             worldwide license to the Licensed Patents, including, but not limited to, the
                                                                                           rights to make, have made, market, use, sell, offer for sale, import, export
                                                                            25             and distribute the inventions disclosed in the Licensed Patents and
                                                                                           otherwise exploit the Licensed Patents in any lawful manner in Licensee’s
                                                                            26             sole and absolute discretion solely for the benefit of the Secured Parties
                                                                                           (“Patent License”), provided that Licensee shall only use the Patent
                                                                            27             License following an Event of Default.
                                                                            28


                                                                                                                                   4
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                 Case 3:18-cv-00360-WHA
                                                                                                     Document
                                                                                                         Document
                                                                                                              17-5 164-2
                                                                                                                    Filed 04/19/19
                                                                                                                           Filed 02/01/19
                                                                                                                                     Page 6Page
                                                                                                                                            of 115 PageID
                                                                                                                                                   of 10 #: 161



                                                                             1          In turn, the Revenue Sharing Agreement listed a number of scenarios constituting
                                                                             2   “events of default,” including the two following scenarios (Dkt. No. 134-7 §§ 7.1.2, 7.1.3):
                                                                             3                7.1.2. Other Covenants. The Company shall (x) fail to perform or
                                                                                              observe any of the covenants or agreements contained in Article VI . . .
                                                                             4                [which] failure continues for thirty days after the earlier of (i) written
                                                                                              notice to the Company by the Collateral Agent or any Purchaser of such
                                                                             5                failure or (ii) knowledge of the Company of such failure.
                                                                             6                7.1.3. Representations and Warranties. Any representation or warranty
                                                                                              of or with respect to the Company, pursuant to or in connection with any
                                                                             7                Document . . . so representing to the other parties hereto in connection
                                                                                              herewith or therewith, shall be false in any material respect on the date as
                                                                             8                of which it was made.
                                                                             9          Apple first argues that plaintiffs defaulted under Section 7.1.2 by failing to meet the
                                                                            10   revenue covenant found in Section 6.2.2 of the Revenue Sharing Agreement — which required
                                                                            11   that “[a]s of March 31, 2017 and the last day of each fiscal quarter thereafter, the Company
United States District Court




                                                                            12
                               For the Northern District of California




                                                                                 shall have received                       in Actual Monetization Revenues during the four fiscal
                                                                            13   quarter period ending on such date” — because as of March 31, 2017, plaintiffs had only
                                                                            14   received                              in revenue over the relevant period. Apple purports that
                                                                            15   this event of default continued through at least June 30, 2017, again due to plaintiffs’ failure to
                                                                            16   achieve the requisite             revenue target (id. § 6.2.2; Dkt. No. 134-11 at 66:4–67:6,
                                                                            17   68:15–18).
                                                                            18          Apple next argues that plaintiffs defaulted a second time by making materially false
                                                                            19   representations under the execution of the third amendment to Revenue Sharing Agreement
                                                                            20   dated May 15, 2017, which reiterated Section 7.1.3 (“Representations and Warranties”) of the
                                                                            21   original Revenue Sharing Agreement (see Dkt. No. 134-9 § 3.02). Specifically, another section
                                                                            22   of the original Revenue Sharing Agreement (Section 4.5) provided that “[a]ll of the Patents
                                                                            23   [were] subsisting and have not been adjudged invalid or unenforceable, in whole or in part, and
                                                                            24   none of the Patents [were] at [that] time the subject to any challenge to their validity or
                                                                            25   enforceability” and plaintiffs “ha[d] no notice of any lawsuits, . . . re-examination or reissue
                                                                            26   proceedings commenced or threatened with reference to any of the Patents” (Dkt. No. 134-7 §
                                                                            27   4.5). By May 15, 2017 (when the third amendment was executed), however, multiple patents
                                                                            28   had been invalidated, in whole or in part, or were subjected to invalidity challenges. Because


                                                                                                                                  5
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                 Case 3:18-cv-00360-WHA
                                                                                                     Document
                                                                                                         Document
                                                                                                              17-5 164-2
                                                                                                                    Filed 04/19/19
                                                                                                                           Filed 02/01/19
                                                                                                                                     Page 7Page
                                                                                                                                            of 116 PageID
                                                                                                                                                   of 10 #: 162



                                                                             1   the validity of plaintiffs’ patents were key to the value of Fortress’s collateral, Apple argues,
                                                                             2   plaintiffs’ “misrepresentation” under Section 4.5 were material, thereby producing a second
                                                                             3   event of default.
                                                                             4          Even assuming that the above-mentioned occurrences did constitute events of default,
                                                                             5   this order finds that they were annulled under Section 7.3 of the Revenue Sharing Agreement,
                                                                             6   which provided that (Dkt. No. 134-7 § 7.3) (emphasis added):
                                                                             7               Once an Event of Default has occurred, such Event of Default shall be
                                                                                             deemed to exist and be continuing for all purposes of this Agreement until
                                                                             8               the earlier of (x) Majority Purchasers shall have waived such Event of
                                                                                             Default in writing, (y) the Company shall have cured such Event of
                                                                             9               Default to the Majority Purchasers’ reasonable satisfaction or the
                                                                                             Company or such Event of Default otherwise ceases to exist, or (z) the
                                                                            10               Collateral Agent and the Purchasers or Majority Purchasers . . . have
                                                                                             entered into an amendment to this Agreement which by its express terms
                                                                            11               cures such Event of Default, at which time such Event of Default shall no
United States District Court




                                                                                             longer be deemed to exist or to have continued.
                                                                            12
                               For the Northern District of California




                                                                                        That Fortress chose to execute a third amendment to the Revenue Sharing Agreement
                                                                            13
                                                                                 with plaintiffs on May 15, 2017 (one day before Uniloc Luxembourg acquired the HP patents)
                                                                            14
                                                                                 and thus made substantial additional investments — despite knowledge of plaintiffs’ alleged
                                                                            15
                                                                                 discrepancy between the actual and target (as set forth in the agreement) revenue — indicates
                                                                            16
                                                                                 that plaintiffs cured the purported default for failing to reach the             target revenue by
                                                                            17
                                                                                 March 31, 2017, to Fortress’s reasonable satisfaction. Moreover, James Palmer, Managing
                                                                            18
                                                                                 Director in the Intellectual Property Finance Group at Fortress Investment Group, has explained
                                                                            19
                                                                                 in a declaration (in connection with plaintiffs’ opposition) that Fortress was in fact satisfied
                                                                            20
                                                                                 with plaintiffs’ monetization efforts at the time of the third amendment (and suggested
                                                                            21
                                                                                 Fortress’s continued satisfaction) (Dkt. No. 141-7 ¶¶ 8–9). The same may be said for the
                                                                            22
                                                                                 purported default based on false representations regarding the invalidity challenges of plaintiffs’
                                                                            23
                                                                                 patents, as Palmer further explained that as of May 15, 2017, “Fortress was aware that Uniloc
                                                                            24
                                                                                 had filed a number of actions on the listed patents, and understood in all, or virtually all, of
                                                                            25
                                                                                 them invalidity had been, or would shortly be, asserted” (id. ¶ 19). Again, the fact that Fortress
                                                                            26
                                                                                 executed the third amendment to the agreement in spite of this knowledge and indicated its
                                                                            27
                                                                                 continued satisfaction with plaintiffs’ performance on the contract shows that plaintiffs had
                                                                            28
                                                                                 cured that alleged default to Fortress’s reasonable satisfaction.

                                                                                                                                   6
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                 Case 3:18-cv-00360-WHA
                                                                                                     Document
                                                                                                         Document
                                                                                                              17-5 164-2
                                                                                                                    Filed 04/19/19
                                                                                                                           Filed 02/01/19
                                                                                                                                     Page 8Page
                                                                                                                                            of 117 PageID
                                                                                                                                                   of 10 #: 163



                                                                             1                 Apple argues that the Palmer declaration is inadmissible as parol evidence, which is
                                                                             2    barred under New York law (the law governing the agreements at issue) in interpreting an
                                                                             3    unambiguous contract term. This order, however, does not rely on the Palmer declaration to
                                                                             4    interpret the contract. Rather, it relies on the Palmer declaration to find that plaintiffs had in
                                                                             5    fact cured the alleged events of default to Fortress’s reasonable satisfaction. Nor does the
                                                                             6    Palmer declaration “contradict” plaintiffs’ prior Rule 30(b)(6) testimony, as Apple asserts. The
                                                                             7    portion of the Rule 30(b)(6) testimony Apple points to simply states that the witness was not
                                                                             8    “aware of any instance where the majority purchasers waived an event of default in writing”
                                                                             9    under Section 7.3(x) (Dkt. Nos. 146-4 at 9; 134-10 at 89:16–19). Palmer’s point, however, is
                                                                            10    that any default, if such had occurred, was cured under Section 7.3(y), which does not require
                                                                            11    the cure to be in writing. Instead, it only requires that the cure be made to Fortress’s reasonable
United States District Court
                               For the Northern District of California




                                                                            12    satisfaction, which the declaration confirms. Apple has not challenged the veracity of the
                                                                            13    Palmer declaration in this respect. Nor has Apple requested further discovery on this specific
                                                                            14    issue.
                                                                            15                 This order recognizes a potential difference between a cure and a waiver in Section 7.3
                                                                            16    of the original Revenue Sharing Agreement and that the Revenue Sharing Agreement stated in
                                                                            17    Section 9.4.2 that “[n]o course of dealing between the Purchasers and the Company shall
                                                                            18    operate as a waiver of any Purchaser’s rights under this Agreement” (Dkt. No. 146-7 § 9.4.2).
                                                                            19    Under these circumstances, however, Fortress’s conduct and representations in the Palmer
                                                                            20    declaration can only be understood as excusing of the purported default(s) — amounting to a
                                                                            21    cure — by Fortress.
                                                                            22                 This order therefore finds that no relevant event of default existed at the time plaintiffs
                                                                            23    filed the suits. As such, Fortress could not have exercised its right to sublicense the patents-in-
                                                                            24    suit to Apple. Accordingly, plaintiffs had initial standing to sue.2
                                                                            25
                                                                            26             2
                                                                                            There is no clear cut Federal Circuit authority on whether or not the grant of a nonexclusive license
                                                                                 with an unfettered right to sublicense destroys a patent owner’s standing to enforce the patent. On the one hand,
                                                                            27   power to sublicense by a third party nonexclusive licensee would seem to eliminate the patentee’s authority to
                                                                                 exclude anyone from practicing the patent, given that the nonexclusive licensee could always grant a sublicense
                                                                            28   to an accused infringer. Cf. WiAV Sols. LLC v. Motorola, Inc., 631 F.3d 1257, 1265–66 (Fed. Cir. 2010)
                                                                                 (“[T]he touchstone of constitutional standing in a patent infringement suit is whether a party can establish that it

                                                                                                                                             7
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                 Case 3:18-cv-00360-WHA
                                                                                                     Document
                                                                                                         Document
                                                                                                              17-5 164-2
                                                                                                                    Filed 04/19/19
                                                                                                                           Filed 02/01/19
                                                                                                                                     Page 9Page
                                                                                                                                            of 118 PageID
                                                                                                                                                   of 10 #: 164



                                                                             1                       B.       Uniloc 2017 Has Standing.
                                                                             2             It is undisputed that Uniloc Luxembourg transferred all of its interest in the patents-in-
                                                                             3    suit to Uniloc 2017 after commencement of this suit and therefore no longer has standing. As
                                                                             4    such, plaintiffs move to add Uniloc 2017 as a party to the above-captioned actions to re-
                                                                             5    establish subject-matter jurisdiction (as further discussed below). Apple argues, however, that
                                                                             6    the addition of Uniloc 2017 is still insufficient to restore jurisdiction. That is, the allocation of
                                                                             7    patent rights in various agreements involving Uniloc 2017, Uniloc USA, and CF Uniloc,
                                                                             8    according to Apple, ultimately deprived both Uniloc 2017 and Uniloc USA of standing because
                                                                             9    Uniloc 2017 (1) relinquished its right to sue and recover damages, and (2) lacks substantial
                                                                            10    rights in the patents-in-suit (Dkt. No. 134-4 at 18–21).
                                                                            11             In May 2018, Uniloc 2017 granted Uniloc USA only the bare right to sue — without any
United States District Court
                               For the Northern District of California




                                                                            12    exclusionary rights in the patents-in-suit (which Uniloc 2017 retained) (Dkt. No. 134-18 §§
                                                                            13    2.1–2.4). This, Apple contends, is similar to Morrow — where the United States Court of
                                                                            14    Appeals for the Federal Circuit found that the plaintiff had only the bare right to sue and
                                                                            15    therefore lacked standing — and subsequent district court rulings determining that a patentee
                                                                            16    that has relinquished its right to sue also lacks standing. 499 F.3d at 1342–43; see also
                                                                            17    Fairchild Semiconductor Corp. v. Power Integrations, Inc., 630 F. Supp. 2d 365, 371 (D. Del.
                                                                            18    2007) (“Intersil contracted away its right to sue Power Integrations to Fairchild. That Fairchild
                                                                            19    lacks standing to take advantage of that right does not mean that Intersil regains it.”). Apple
                                                                            20    further argues that Uniloc 2017 also lacks standing based on the assertion that “it gave up
                                                                            21    substantial rights to enforce the patents to CF Uniloc,” such as the ability to freely assign the
                                                                            22    patents-in-suit or settle litigation (Dkt. No. 134-4 at 19–20).
                                                                            23             Though plaintiffs oppose Apple’s assertions, they have nevertheless responded by
                                                                            24    removing the very issues that Apple contends divest Uniloc 2017 of standing. Specifically, in
                                                                            25
                                                                                 has an exclusionary right in a patent that, if violated by another, would cause the party holding the exclusionary
                                                                            26   right to suffer legal injury. . . . [A]n exclusive licensee lacks standing to sue a party who has the ability to obtain
                                                                                 such a license from another party with the right to grant it.”).
                                                                            27             On the other hand, if the standing of a patent owner was eliminated for this reason, then no one would
                                                                                 have standing to sue. This problem has not been squarely addressed by the United States Court of Appeals for
                                                                            28   the Federal Circuit. It, however, need not be resolved in the instant case based on this order’s ruling.


                                                                                                                                              8
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                  Case 3:18-cv-00360-WHA
                                                                                                      Document
                                                                                                          Document
                                                                                                               17-5 164-2
                                                                                                                     Filed 04/19/19
                                                                                                                            Filed 02/01/19
                                                                                                                                      Page 10
                                                                                                                                            Page
                                                                                                                                              of 11
                                                                                                                                                  9 of
                                                                                                                                                    PageID
                                                                                                                                                       10 #: 165



                                                                              1    November 2018, Uniloc 2017 both terminated its agreement with Uniloc USA and removed the
                                                                              2    allegedly offending provisions in Uniloc 2017’s agreement with CF Uniloc (Case No. 18-
                                                                              3    00358; Dkt. Nos. 105-6 ¶¶ 23–24, 105-7, 105-8). As such, plaintiffs argue, Uniloc 2017 now
                                                                              4    possesses sufficient interest in the patents-in-suit to retain standing. This order agrees.3
                                                                              5               Accordingly, Apple’s motion to dismiss is DENIED.
                                                                              6               2.     MOTION TO JOIN NEW PARTY.
                                                                              7               Rule 25(c) provides that “[i]f an interest is transferred, the action may be continued by
                                                                              8    or against the original party unless the court, on motion, orders the transferee to be substituted
                                                                              9    in the action or joined with the original party.”
                                                                             10               “[T]he temporary loss of standing during patent litigation can be cured before
                                                                             11    judgment.” Schreiber Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d 1198, 1204 (Fed. Cir.
United States District Court
                               For the Northern District of California




                                                                             12    2005) (citing Insituform Technologies, Inc. v. Cat Contracting, Inc., 385 F.3d 1360, 1371–72
                                                                             13    (Fed. Cir. 2004)). In Insituform Technologies, a parent company assigned its patent rights to its
                                                                             14    non-party subsidiary after trial and verdict but before the entry of judgment. The subsidiary
                                                                             15    then waited two years before filing a motion to be joined as a party (and before entry of
                                                                             16    judgment) to cure the jurisdictional defect, and the United States Court of Appeals for the
                                                                             17    Federal Circuit upheld the district court’s joinder. 385 F.3d at 1372.
                                                                             18               Here, in August 2018, in response to Apple’s discovery that Uniloc Luxembourg had
                                                                             19    transferred all of its interest in the patents-in-suit to Uniloc 2017, plaintiffs moved to add Uniloc
                                                                             20    2017 as a plaintiff (Dkt. No. 119). For the reasons stated above with respect to Apple’s motion
                                                                             21    to dismiss, plaintiffs’ motion is GRANTED.
                                                                             22
                                                                             23
                                                                                          3
                                                                                             This order notes that plaintiffs produced the new agreements rectifying Uniloc 2017’s potential
                                                                             24   standing defects to Apple “immediately after they were signed,” which occurred after plaintiffs filed their
                                                                                  opposition to Apple’s motion to dismiss, and “expected Apple to submit them to the Court with its Reply” (Case
                                                                             25   No. 18-358; Dkt. No. 105-6 ¶ 26). Apple, however, did not submit the documents in connection with the instant
                                                                                  motion and merely asserted that plaintiffs could not rely on them because plaintiffs did not provide them to the
                                                                             26   Court (Dkt. No. 147 at 12).
                                                                                           Plaintiffs, however, submitted the new agreements in related (but not one of the above-captioned
                                                                             27   actions) Case No. C 18-00358 WHA in connection with their motion for indicative ruling (addressed in a
                                                                                  companion order). Since Apple references jurisdictional issues raised in connection with the instant motion in
                                                                             28   opposing plaintiffs’ motion for indicative ruling in Case No. C 18-00358 WHA, this order similarly relies upon
                                                                                  documents submitted by plaintiffs in that case in resolving the instant motion to dismiss.

                                                                                                                                            9
                                                                         Case 2:18-cv-00491-JRG-RSP
                                                                                 Case 3:18-cv-00360-WHA
                                                                                                     Document
                                                                                                         Document
                                                                                                              17-5 164-2
                                                                                                                    Filed 04/19/19
                                                                                                                           Filed 02/01/19
                                                                                                                                     Page 11
                                                                                                                                          Page
                                                                                                                                             of 11
                                                                                                                                                10 PageID
                                                                                                                                                   of 10 #: 166



                                                                              1                                           CONCLUSION
                                                                              2          For the foregoing reasons, Apple’s motion to dismiss is DENIED and plaintiffs’ motion
                                                                              3   to join Uniloc 2017 is GRANTED.
                                                                              4          The Court suspects that Uniloc’s manipulations in allocating rights to the patents-in-suit
                                                                              5   to various Uniloc (possibly) shell entities is perhaps designed to insulate Uniloc Luxembourg
                                                                              6   from any award of sanctions in the event Uniloc loses this litigation (or some substantial part
                                                                              7   thereof). Therefore, Uniloc Luxembourg shall remain in the above-captioned actions for the
                                                                              8   purpose for any sanction award if and when such a sanction award would be warranted and for
                                                                              9   purposes of facilitating any reasonable discovery against Uniloc Luxembourg.
                                                                             10
                                                                             11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                             12
                                                                             13   Dated: January 17, 2019.
                                                                                                                                           WILLIAM ALSUP
                                                                             14                                                            UNITED STATES DISTRICT JUDGE
                                                                             15
                                                                             16
                                                                             17
                                                                             18
                                                                             19
                                                                             20
                                                                             21
                                                                             22
                                                                             23
                                                                             24
                                                                             25
                                                                             26
                                                                             27
                                                                             28


                                                                                                                                 10
